DETAILED ACTION
This office action response to the communication filed on 11/02/2021. 
Claims 1-21 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on February 11, 2022; May 19, 2022; and September 02, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C.
119(a)-(d), which papers have been placed of record in the file.
Claim Objections
Claims 6, 9, 13, and 14 are recites the limitation “[[the]] a set of data " in line 1,  “[[the]] a set of network characteristics" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 8 is recites the limitation “[[the]] a latency" in line 1,  “[[the]] a maximum latency" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 11 is recites the limitation “[[the]] a measure of data message" in line 1,  “[[the]] a number of data…" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11, line 5 recites repeated word, such as “…connection link that that…” which appears to be incorrect meaning of the words. Required as “…connection link that [[that]]…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zad Tootaghaj et al. (U.S. Patent Application Publication No. 2021/0392070), (“D1”, hereinafter), in view of Duan et al. (U.S. Patent Application Publication No. 2020/0195557), (“D2”, hereinafter).
As per Claim 1, D1 discloses a method of providing network-aware load balancing for data messages traversing a software-defined wide area network (SD-WAN) ([see, [0059], network traffic must be balanced on the input and output sides of an SD-WAN device]) comprising 
a plurality of connection links between different elements of the SD-WAN ([see, [0014, 0040], and Fig. 1, the SD-WAN overlay topology of the sites is in a fully connected mesh triangular pattern]), the method comprising: 
at an SD-WAN controller ([see, [0040], a SD-WAN controller]), receiving data regarding connection link characteristics from a set of elements of the SD-WAN connected by the plurality of connection links ([see, [0040, 0067], the Certain network infrastructure devices may be SDN or SD-WAN capable to report load information to a controller or an orchestrator]); 
generating link state data relating to the plurality of connection links based on the received data regarding connection link characteristics ([see, [0066-0067], the network orchestrator gathers network operating information from various network infrastructure devices of the SD-WAN (i.e., link state data relating to the plurality of connection links), including network traffic load information, network topology information, network usage information and report load information to a controller or an orchestrator]); and 
providing the generated link state data to a load balancer of an SD-WAN site ([see, [0066-0067], report load information (i.e., link state data) of various network infrastructure devices of the SD-WAN to a controller or an orchestrator (i.e., corresponding to as load balancer)]), and  
wherein …. load balancing for data messages sent from devices at the SD- WAN site to a set of destination machines connected to the load balancer over the plurality of connection links based on the link state data ([see, [0059], wherein SD-WAN link capacity, determine the network traffic must be balanced on the input and output sides of an SD-WAN device (taking into account consumption and generation of network traffic by the device itself), traffic passing through a physical link cannot exceed the link's capacity]).  
D1 doesn’t appear to explicitly disclose: the load balancer provides the load balancing with  the SD- WAN ([see, [0045, 0048], and Fig. 3, wherein an SD-WAN site, the SD-WAN controller to perform load balancing of incoming network traffic received by load balancer 312]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide performing dynamic load balancing results in an efficient and enhanced flexibility and  supports dynamic services in an SD-WAN (D2, ¶ [0006]).
As per Claim 21, is the non-transitory machine readable medium (CRM) claim corresponding to the method claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 21 is anticipated by non-transitory CRM being performed by the method above and therefore is rejected under the same rational as claim 1.
As per Claim 2, D1 and D2 disclose the method of claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein providing the link state data to the load balancer comprises providing the link state data to an SD-WAN edge device of the SD-WAN site that provides the link state data to the load balancer ([see, [0007, 0047-0048], and Fig. 3, the translated SD-WAN service rule by installing the translated SD-WAN service rule within the load balancer]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide performing dynamic load balancing results in an efficient and enhanced flexibility and  supports dynamic services in an SD-WAN (D2, ¶ [0006]).
As per Claim 3, D1 and D2 disclose the method of claim 2, and D1 further discloses wherein the link state data is modified by the SD-WAN edge device of the SD-WAN site for consumption by the load balancer ([see, [0059], wherein SD-WAN link capacity, determine the network traffic must be balanced on the input and output sides of an SD-WAN device (taking into account consumption and generation of network traffic by the device itself), traffic passing through a physical link cannot exceed the link's capacity]).  
As per Claim 4, D1 and D2 disclose the method of claim 1, and D1 further discloses wherein generating link state data relating to the plurality of connection links ([see, [0066-0067], determine the network traffic load information that related to the SD-WAN, and report load information to a controller or an orchestrator]) comprises: 
each datapath comprising an ordered set of connection links ([see, [0014, 0040], and Fig. 1, the SD-WAN overlay topology of the sites is in a fully connected mesh triangular pattern]); and 
generating link state data for each datapath based on the received data regarding connection link characteristics ([see, [0066-0067], the network orchestrator gathers network operating information from various network infrastructure devices of the SD-WAN (i.e., link state data relating to the plurality of connection links), including network traffic load information, network topology information, network usage information and report load information to a controller or an orchestrator]).  
D1 appears to be silent to the instant claim, however D2 further discloses dentifying a set of datapaths connecting the load balancer to each destination machine in the set of destination machines ([see, [0045], and Fig. 3, a load balancer 312 is associated with the data plane of the spoke network]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide performing dynamic load balancing results in an efficient and enhanced flexibility and  supports dynamic services in an SD-WAN (D2, ¶ [0006]).
As per Claim 5, D1 and D2 disclose the method of claim 4, and D1 further discloses wherein the link state data comprises a current measure of latency for each datapath in the plurality of datapaths ([see, [0026, 0067], the network traffic load information (i.e., the link state data), disrupted the network conditions, degrade the flow as  resulting in lower latency, jitter, and other characteristics of poor network conditions]). 
As per Claim 6, D1 and D2 disclose the method of claim 5, and D1 further discloses wherein the set of data regarding the set of network characteristics further comprises a historical measure of latency for each datapath in the plurality of datapaths ([see, [0026-0028, 0067], the network traffic load information (i.e., the link state data), indicates lower latency, jitter, and other characteristics of poor network conditions associates with link between SDN enable devices]).
As per Claim 7, D1 and D2 disclose the method of claim 4, and D1 further discloses wherein the link state data comprises a measure of latency for each SD-WAN connection link that is included in any datapath in the set of datapaths ([see, [0030], and Fig. 1, wherein received at the SDN enabled device 105 terminating the respective SD-WAN link, a delay time is determined by subtracting the transmission time from the reception time]), and 
a measure of latency for a particular datapath is calculated based on the received measures of latency for each SD-WAN connection link that makes up the datapath ([see, [0026-0028, 0030], the network traffic load information (i.e., the link state data), indicates latency or delay are discloses, and a delay time is determined by subtracting the transmission time from the reception time]).  
As per Claim 8, D1 and D2 disclose the method of claim 7, and D1 further discloses wherein the latency for a particular datapath is the maximum latency of any communication link included in the datapath ([see, [0044, 0059], the delay times across SD-WAN link 206a and SD-WAN link 206b to increase in a coordinated manner and the network traffic must be balanced on the input and output sides of an SD-WAN device traffic passing through a physical link cannot exceed the maximum capacity of any of the respective physical links]).  
As per Claim 9, D1 and D2 disclose the method of claim 4, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the set of data regarding the set of network characteristics comprises a current measure of data message loss for each datapath in the plurality of datapaths ([see, [0043], all traffic destined to the subnet can follow the best quality, a best quality path depend on the (e.g. low latency, low jitter or packet loss)]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide performing dynamic load balancing results in an efficient and enhanced flexibility and  supports dynamic services in an SD-WAN (D2, ¶ [0006]).
As per Claim 12, D1 and D2 disclose the method of claim 4, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the set of data regarding the set of network characteristics comprises a current measure of jitter for each datapath in the plurality of datapaths ([see, [0043], all traffic destined to the subnet can follow the best quality, a best quality path depend on the (e.g. low latency, low jitter or packet loss)]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide performing dynamic load balancing results in an efficient and enhanced flexibility and  supports dynamic services in an SD-WAN (D2, ¶ [0006]).
As per Claim 13, D1 and D2 disclose the method of claim 12, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the set of data regarding the set of network characteristics further comprises a historical measure of jitter for each datapath in the plurality of datapaths ([see, [0043], all traffic destined to the subnet can follow the best quality, a best quality path depend on the (e.g. low latency, low jitter or packet loss)]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide performing dynamic load balancing results in an efficient and enhanced flexibility and  supports dynamic services in an SD-WAN (D2, ¶ [0006]).
As per Claim 14, D1 and D2 disclose the method of claim 4, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the set of data regarding the set of network characteristics comprises a current measure of quality of experience score for each datapath in the plurality of datapaths based on at least one of a current measure of latency ([see, [0043], all traffic destined to the subnet can follow the best quality, a best quality path depend on the network characteristics (e.g. low latency, low jitter or packet loss)]),
 a current measure of data message loss ([see, [0043], packet loss disclosed]), and 
a current measure of jitter for the datapath ([see, [0043], best quality path depend on the network characteristics, e.g. jitter disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide performing dynamic load balancing results in an efficient and enhanced flexibility and  supports dynamic services in an SD-WAN (D2, ¶ [0006]).
As per Claim 15, D1 and D2 disclose the method of claim 14, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the set of data regarding the set of network characteristics further comprises a historical measure of quality of experience score for each datapath in the plurality of datapaths based on at least one of a historical measure of latency ([see, [0043], all traffic destined to the subnet can follow the best quality, a best quality path depend on the network characteristics (e.g. low latency, low jitter or packet loss)]), 
a historical measure of data message loss ([see, [0043], packet loss disclosed]), and 
a historical measure of jitter for the datapath ([see, [0043], best quality path depend on the network characteristics, e.g. jitter disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide performing dynamic load balancing results in an efficient and enhanced flexibility and  supports dynamic services in an SD-WAN (D2, ¶ [0006]).
As per Claim 16, D1 and D2 disclose the method of claim 1, and D1 further discloses further comprising:
 receiving a set of load data for destination machines in the set of destination machines ([see, [0066-0067], report load information (i.e., link state data) of various network infrastructure devices of the SD-WAN to a controller or an orchestrator (i.e., corresponding to as load balancer)]),
wherein generating the link state data is further based on the received load data, and the link state data comprises a set of weights for the load balancer to use to use to provide the load balancing ([see, [0066-0067], the network orchestrator gathers network operating information from various network infrastructure devices of the SD-WAN (i.e., link state data relating to the plurality of connection links), including network traffic load information, network topology information, network usage information and report load information to a controller or an orchestrator]).  
	As per Claim 17, D1 and D2 disclose the method of claim 16, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the link state data comprises a single weight for each destination machine based on the load data and data regarding connection link characteristics ([see, [0044], and Fig. 3, SD-WAN is expected to implement intelligent link load balancing based on the quality of these links for each destination machine]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide load balancing based on the quality of these links results in an efficient and enhanced flexibility and  supports dynamic services in an SD-WAN (D2, ¶ [0006]).
As per Claim 18, D1 and D2 disclose the method of claim 16, and D1 further discloses wherein the link state data comprises, for each destination machine ([see, [0066-0067], the network operating information from various network infrastructure devices of the SD-WAN (i.e., link state data relating to the plurality of connection links)]), 
(1) a first load weight indicating at least one of a CPU load, a memory load, and a session load based on the received load data ([see, [0066], the network traffic load information disclosed]).
D1 appears to be silent to the instant claim, however D2 further discloses (2) a second network weight associated with a set of connection links connecting the load balancer to the destination machine based on the received connection link characteristic data ([see, [0045, 0048], and Fig. 3, wherein an SD-WAN site, the SD-WAN controller to perform load balancing of incoming network traffic received by load balancer 312]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide performing dynamic load balancing results in an efficient and enhanced flexibility and  supports dynamic services in an SD-WAN (D2, ¶ [0006]).
As per Claim 19, D1 and D2 disclose the method of claim 4, and D1 further discloses the link state data comprises, for each datapath ([see, [0066-0067], the network operating information from various network infrastructure devices of the SD-WAN (i.e., link state data relating to the plurality of connection links)]), 
(1) a first load weight indicating at least one of a CPU load, a memory load, and a session load on the associated destination machine based on the received load data ([see, [0066], the network traffic load information disclosed]), and 
(2) a second network weight associated with a set of connection links ([see, [0014, 0040], and Fig. 1, fully connected mesh triangular pattern as set of connection links]) making up the datapath based on the received connection link characteristic data ([see, [0014], wherein the connected mesh triangular pattern links, the most efficient path is to send the data packets through the WAN link connecting Branch A to Site DC]). D1 appears to be silent to the instant claim, however D2 further discloses wherein a plurality of datapaths connecting the load balancer to the set of destination machines is identified ([see, [0045, 0048], and Fig. 3, the SD-WAN and  load balancer are connected multiple paths, and SD-WAN service rule with the subnet as destination machines]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide performing dynamic load balancing results in an efficient and enhanced flexibility and  supports dynamic services in an SD-WAN (D2, ¶ [0006]).
As per Claim 20, D1 and D2 disclose the method of claim 1, and D1 further discloses wherein the set of destination machines comprises a set of frontend load balancers for a set of backend compute nodes ([see, [0045, 0048], and  FIG. 3,  SD-WAN service rule within load balancer 312 and daemon 304 can communicate the tagged subnet (i.e., a set of backend compute nodes)]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of TAN et al. (U.S. Patent Application Publication No. 2020/0412483), (“D3”, hereinafter).
As per Claim 10, D1 and D2 disclose the method of claim 9, and D1 doesn’t appear to explicitly disclose: wherein the set of data regarding the set of network characteristics further comprises a historical measure of data message loss for each datapath in the plurality of datapaths.  
However, D3 discloses wherein the set of data regarding the set of network characteristics further comprises a historical measure of data message loss for each datapath in the plurality of datapaths ([see, [0041, 0044], wherein the network packet loss characteristics, determine the packet loss/delay rate predicting the future state of the network based on the historical measure the packet loss/delay rate]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide determine the packet loss characteristics results improved forward error correction techniques for communications over software-defined wide area networks (D3, ¶ [0002]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of MICHAE et al. (U.S. Patent Application Publication No. 2020/0021515), (“D4”, hereinafter).
As per Claim 11, D1 and D2 disclose the method of claim 9, and D1 doesn’t appear to explicitly disclose: wherein the measure of data message loss comprises a loss rate expressed as a number between 0 and 1 that reflects the number of data messages sent across the datapath that reach their destination, the data regarding connection link characteristics comprises a loss rate for each SD-WAN connection link that that is included in any datapath in the set of datapaths; and the measure of data message loss for a datapath in the set of datapaths is based on multiplying a loss rate for each SD-WAN connection link that is included in the datapath in the set of datapaths.  
However, D4 discloses wherein the measure of data message loss comprises a loss rate expressed as a number between 0 and 1 that reflects the number of data messages sent across the datapath that reach their destination ([see, [0370-0371], the packet loss rate expresses as specified percentage (e.g., two (2) percent or (0.02), which is between 0 and 1 that reflects the traffic is maintained on the current route]), 
 the data regarding connection link characteristics comprises a loss rate for each SD-WAN connection link that that is included in any datapath in the set of datapaths ([see, [0173, 0370-0371], the packet loss rate based on each link state and the best path corresponding to each link state metrics]); and 
the measure of data message loss for a datapath in the set of datapaths is based on multiplying a loss rate for each SD-WAN connection link that is included in the datapath in the set of datapaths ([see, [0175], measure loss rate of each link at a pre-specified rate, and maintain an average or moving average of the measured loss rate over a period of time]).  
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide determine packet loss rate results reliable and consistent throughput, improved network metrics (D4, ¶ [0145]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468